Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/14/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Moving Inlet for Adjusting Airflow Distortion in Gas Turbine Engine”
The disclosure is objected to because of the following informalities: the specification in numerous places refers to “translating inlet assembly” which should be - -moving inlet assembly- - because translate in reference to motion refers to a movement without rotation (see Dictionary.com and Oxford Dictionary), but the invention which refers to Fig. 2 and 3 show the inlet assembly rotating.  
Appropriate correction is required.

Claim Objections
Claim 16, line 3 is objected to because of the following informalities:  “the core engine” should be - -a core engine- -.  Appropriate correction is required.
Claim 16, line 16 is objected to because of the following informalities:  “an aircraft” should be - -the aircraft- -.  Appropriate correction is required.
Claim 17, line 5 is objected to because of the following informalities:  “one or more pressure sensors” should be - -one or more pressure sensor devices- -.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, line 7; claim 9, line 11; claim 16, line 7 recites “a translating inlet assembly” which renders the claim indefinite.  The respective claim recites that the translating inlet assembly is movable (rotatable) about the circumferential direction of the core engine as shown in Figure 2 and 3.  Thus, referring to the assembly as translating is indefinite because translate, in reference to a movement, is defined by Dictionary.com as “to cause (a body) to move without rotation or angular displacement; subject to translation” and Oxford Dictionary as “Cause (a body) to move so that all its parts travel in the same direction, without rotation or change of shape”, but the translating inlet assembly is a rotating inlet assembly.  As an analogy, it would be indefinite to refer to a traditional door, which rotates by hinges located on a side of the traditional door, as a translating door because translating, in reference to a movement, is a movement without rotation.  However, the traditional door does rotate.  
Claim 1, line 14; claim 9, line 20; claim 16, line 14 recite “about the circumferential direction” which renders the claim indefinite because the movement describes a rotation.  A rotation by definition (see Merriam Webster, Dictionary.com, and Oxford Dictionary) requires an axis or center.  Thus, it is unclear how rotation occurs about a direction.  As an analogy, it is unclear how rotation occurs about the right direction.  Rotation can occur about an axis oriented in the right direction, but it is unclear how rotation occurs about only the right direction.  
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 6, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al (US 20160195012) in view of Klees et al (US 3222863).

    PNG
    media_image1.png
    561
    735
    media_image1.png
    Greyscale

Annotated Figure 1 of Olivier et al (US 20160195012)


    PNG
    media_image2.png
    234
    389
    media_image2.png
    Greyscale

Annotated Figure 4 of Klees et al (US 3222863)

Regarding claim 1, Olivier discloses a core engine (Figure 1; G) for a gas turbine engine (Figure 1; 1), comprising: 
a compressor section (Figure 1; 7), a combustion section (Figure 1;8), and a turbine section (Figure 1; 9) defining at least in part an engine airflow path (The airflow path of Figure 1; F through 7, 8, and 9) for the core engine; 
an inner flowpath surface (Annotated Figure 1, labeled inner flowpath surface) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 1; 4) at least partially enclosing the compressor section and defining a forward end (The left end of Figure 1; 4), the core casing and inner flowpath surface together defining an inlet (Annotated Figure 1; labeled inlet) 
wherein the core engine defines a circumferential direction (axis) (The circumferential axis is the circumference of where the inlet meets Figure 1; 4).
Olivier does not disclose the core casing comprising a translating (moving) inlet assembly at the forward end, the translating (moving) inlet assembly and inner flowpath surface together defining an inlet to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area at the inlet and a second position 
wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner about the circumferential direction (axis) of the core engine.
However, Klees teaches a core engine (A gas turbine engine by definition, See American Heritage Dictionary and Cambridge Aerospace Dictionary, has a compressor, combustor, and turbine which form the core engine. Column 1, line 9-10) for a gas turbine engine (Column 1, line 9-10), comprising: 
a compressor section, a combustion section, and a turbine section (A gas turbine engine by definition, See American Heritage Dictionary and Cambridge Aerospace Dictionary, has a compressor, combustor, and turbine. Column 1, line 9-10) defining at least in part an engine airflow path (The airflow path through Figure 4; 4 and the core engine) for the core engine; 
an inner flowpath surface (Annotated Figure 4; labeled inner flowpath surface) defining at least in part the engine airflow path; 
a core casing (Figure 1; 8, 1A, 1B. A nacelle by definition is a casing of the engine. See Dictionary.com and Oxford Dictionary) at least partially enclosing the compressor section and defining a forward end (The forward end of the Figure 1; 8, where 1A, 1B are located), the core casing comprising a translating (moving) inlet assembly (Figure 1; 1A and 1B) at the forward end, the translating (moving) inlet assembly and inner flowpath surface together defining an inlet (The inlet is from the aft end of Figure 1A and 1B to the inner flowpath surface) to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area (The first position shown in Figure 1 and the associated area at the inlet) at the inlet and a second position defining a second inlet area (The second position shown in Figure 2 and the associated area at the inlet) at the inlet, the first inlet area being greater than the second inlet area, 
wherein the core engine defines a circumferential direction (axis) (The circumferential axis in which the Figure 1 and 2; 1A and 1B rotate about), 
wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner about the circumferential direction (axis) of the core engine (Functional Language, the translating (moving) inlet assembly is movable in a substantially uniform manner.  Column 3, line 69-91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the core casing comprises a translating (moving) inlet assembly at the forward end, the translating (moving) inlet assembly and inner flowpath surface together defining an inlet to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area at the inlet and a second position defining a second inlet area at the inlet, the first inlet area being greater than the second inlet area, and wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner about the circumferential direction (axis) of the core engine as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  The modification adds the foils of Klees to the inlet of Olivier).
Regarding claim 2, Olivier in view of Klees teaches the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly allows a first engine airflow at a first airflow speed into the engine airflow path in the first position, wherein the translating (moving) inlet assembly allows a second engine airflow at a second airflow speed into the engine airflow path in the second position, wherein at least one of the first engine airflow 
However, Klees teaches wherein the translating (moving) inlet assembly allows a first engine airflow at a first airflow speed (A first engine airflow at a first airflow speed in the first position) into the engine airflow path in the first position, wherein the translating (moving) inlet assembly allows a second engine airflow at a second airflow speed (A second engine airflow at a second airflow speed in the second position) into the engine airflow path in the second position, wherein at least one of the first engine airflow is greater than the second engine airflow or the first engine airflow speed is less than the second engine airflow speed (Decreasing the inlet area increases the speed due to continuity or conservation of mass, so that the second airflow speed is greater than the first).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the translating (moving) inlet assembly allows a first engine airflow at a first airflow speed into the engine airflow path in the first position, wherein the translating (moving) inlet assembly allows a second engine airflow at a second airflow speed into the engine airflow path in the second position, wherein at least one of the first engine airflow is greater than the second engine airflow or the first engine airflow speed is less than the second engine airflow speed as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 1).
Regarding claim 3, Olivier in view of Klees teaches the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly is configured to be controlled based on an airflow distortion in the engine airflow path, and wherein the airflow distortion is an inlet airflow distortion.
(Column 1, lines 18-23 and 58-61.  At least a crosswind condition is an inlet airflow distortion) in the engine airflow path, and wherein the airflow distortion is an inlet airflow distortion (Column 1, lines 18-23 and 58-61.  At least a crosswind condition is an inlet airflow distortion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the translating (moving) inlet assembly is configured to be controlled based on an airflow distortion in the engine airflow path, and wherein the airflow distortion is an inlet airflow distortion as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 1).
Regarding claim 6, Olivier in view of Klees teaches the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly is additionally movable to an intermediate position, wherein the intermediate position defines an intermediate inlet area, wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area.
However, Klees teaches wherein the translating (moving) inlet assembly is additionally movable to an intermediate position (Functional Language, any position between the first and second position.  Column 3, lines 45-50), wherein the intermediate position defines an intermediate inlet area (The intermediate inlet area at the intermediate position), wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the translating (moving) inlet assembly is additionally movable to an intermediate position, wherein the intermediate position defines an intermediate inlet area, wherein the intermediate inlet area is less than the first inlet area and (Column 1, line 58-61.  This is the same modification as claim 1).
Regarding claim 8, Olivier in view of Klees teaches the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, wherein the front edge defines a second circumference in the second position, wherein the second circumference is less than the first circumference.
However, Klees teaches wherein the translating (moving) inlet assembly defines a front edge (The front edge is the aft edge of the foils.  This is considered a front edge because the foils are wholly on the front portion of the body, Figure 4; 8, so that any feature of these foils is a front feature) , wherein the front edge defines a first circumference (The circumference formed by front edge in the first position) in the first position, wherein the front edge defines a second circumference (The circumference formed by front edge in the second position) in the second position, wherein the second circumference is less than the first circumference.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the translating (moving) inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, wherein the front edge defines a second circumference in the second position, wherein the second circumference is less than the first circumference as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 1).


4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier in view of Klees as applied to claim 1 above, and further in view of Griffin (US 20110056210).

    PNG
    media_image3.png
    361
    509
    media_image3.png
    Greyscale

Annotated Figure 1 of Griffin (US 20110056210)

Regarding claim 4, Olivier in view of Klees teaches the invention as claimed.
Olivier further discloses wherein the compressor section includes a first compressor (The leftmost instance of Figure 1; 7) and a second compressor (The rightmost instance of Figure 1; 7).
Olivier does not disclose wherein the translating (moving) inlet assembly is configured to be controlled based on an airflow distortion in the engine airflow path, and wherein the airflow distortion is an airflow mismatch between the first and second compressors.
However, Klees teaches wherein the translating (moving) inlet assembly is configured to be controlled based on an airflow distortion (Column 1, lines 18-23 and 58-61.  At least a crosswind condition is an inlet airflow distortion) in the engine airflow path
(Column 1, line 58-61.  This is the same modification as claim 1).
Olivier in view of Klees does not teach wherein the airflow distortion is an airflow mismatch between the first and second compressors.
However, Griffin teaches a core engine (The compressor section, combustor section, and turbine section of Paragraph 0052) for a gas turbine engine (Figure 1; 1), comprising: 
a compressor section, a combustion section, and a turbine section (The compressor section, combustor section, and turbine section of Paragraph 0052) defining at least in part an engine airflow path (The engine flowpath through the compressor section, combustor section, and turbine section) for the core engine; 
a core casing (Annotated Figure 1; labeled core casing) at least partially enclosing the compressor section and defining a forward end (The forward end of the core casing), the core casing comprising a translating (moving) inlet assembly (The moving inlet guide vanes of Paragraph 0004) at the forward end, the translating (moving) inlet assembly and inner flowpath surface together defining an inlet (The inlet opening defined by the inlet guide vanes of Paragraph 0004 and the inner flowpath surface) to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) at the inlet and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area) at the inlet, the first inlet area being greater than the second inlet area, 
(Any circumferential axis defined by the core engine), 
wherein the compressor section includes a first compressor and a second compressor (Figure 1; 6 and 7), wherein the translating (moving) inlet assembly is configured to be controlled based on an airflow distortion (Paragraph 0003) in the engine airflow path (Functional Language, Paragraph 0029), and wherein the airflow distortion is an airflow mismatch (Paragraph 0013, 0014, and 0018) between the first and second compressors.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier in view of Klees wherein the airflow distortion is an airflow mismatch between the first and second compressors as taught by and suggested by Griffin in order to reduce the risk of stall/surge which mititgate loss of thrust, vibration and damage to the engine (Paragraph 0003, 0007 and 0029.  The modification controls the translating (moving) inlet assembly of Klees to avoid surge).

Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier in view of Klees as applied to claim 1 above, and further in view of Norris et al (US 20090297334).
Regarding claim 5, Olivier in view of Klees teaches the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly is configured to be controlled based on an airflow distortion in the engine airflow path, the core engine further comprising: 
one or more pressure sensor devices located at least partially in the engine airflow path for obtaining one or more measurements associated with airflow distortion; 
wherein the translating (moving) inlet assembly is configured to be controlled based at least in part on signals from the one or more pressure sensor devices.
(Column 1, lines 18-23 and 58-61.  At least a crosswind condition is an inlet airflow distortion) in the engine airflow path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the translating (moving) inlet assembly is configured to be controlled based on an airflow distortion in the engine airflow path as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 1).
Olivier in view of Klees does not teach the core engine further comprising: 
one or more pressure sensor devices located at least partially in the engine airflow path for obtaining one or more measurements associated with airflow distortion; 
wherein the translating (moving) inlet assembly is configured to be controlled based at least in part on signals from the one or more pressure sensor devices.
However, Norris teaches a core engine (Figure 1; 14, 16, 18, 20, 22 and the fan shown in Figure 2) for a gas turbine engine (Figure 1; 10), comprising: 
a compressor section (Figure 1; 14, 16 and the fan shown in Figure 2), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) defining at least in part an engine airflow path (The path through the compressor, combustion, and turbine sections) for the core engine; 
an inner flowpath surface (The inner flow path surface shown in Figure 1 and 2) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 2; 30) at least partially enclosing the compressor section and defining a forward end (The forward end of Figure 2; 30), the core casing comprising a translating (moving) inlet assembly (Figure 2; 32) at the forward end, the translating (moving) (The inlet defined by the inlet guide vanes and the inner flowpath surface) to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) at the inlet and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area) at the inlet, the first inlet area being greater than the second inlet area, 
wherein the core engine defines a circumferential direction (axis) (Any circumferential axis defined by the core engine), 
wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner (Functional Language, Paragraph 0021);
wherein the translating (moving) inlet assembly is configured to be controlled based on an airflow distortion (Paragraph 0033 and 0037) in the engine airflow path, the core engine further comprising: 
one or more pressure sensor devices (Figure 3; 44.  Paragraph 0030) located at least partially in the engine airflow path for obtaining one or more measurements (Paragraph 0033) associated with airflow distortion; 
wherein the translating (moving) inlet assembly is configured to be controlled based at least in part on signals from the one or more pressure sensor devices  (Paragraph 0033 and 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier in view of Klees to include one or more pressure sensor devices located at least partially in the engine airflow path for obtaining one or more measurements associated with airflow distortion; and wherein the translating (moving) inlet assembly is configured to be controlled based at least in part on signals from the one or more (Paragraph 0007, The modification adds sensors to the inlet guide vanes of Olivier and controls the foils of Klees based on a distortion map via a controller).
Regarding claim 7, Olivier in view of Klees teaches the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly is movable between the first, second, and intermediate positions based on signals from a controller to adjust an airflow distortion in the engine airflow path.
However, Klees teaches wherein the translating (moving) inlet assembly is movable between the first, second, and intermediate positions to adjust an airflow distortion (Column 1, lines 18-23 and 58-61.  At least a crosswind condition is an inlet airflow distortion.  Column 3, line 69-71) in the engine airflow path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the translating (moving) inlet assembly is movable between the first, second, and intermediate positions to adjust an airflow distortion in the engine airflow path as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 1).
Olivier in view of Klees does not teach wherein the translating (moving) inlet assembly is movable based on signals from a controller.
However, Norris teaches a core engine (Figure 1; 14, 16, 18, 20, 22 and the fan shown in Figure 2) for a gas turbine engine (Figure 1; 10), comprising: 
a compressor section (Figure 1; 14, 16 and the fan shown in Figure 2), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) defining at least in part an engine airflow path (The path through the compressor, combustion, and turbine sections) for the core engine; 
(The inner flow path surface shown in Figure 1 and 2) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 2; 30) at least partially enclosing the compressor section and defining a forward end (The forward end of Figure 2; 30), the core casing comprising a translating (moving) inlet assembly (Figure 2; 32) at the forward end, the translating (moving) inlet assembly and inner flowpath surface together defining an inlet (The inlet defined by the inlet guide vanes and the inner flowpath surface) to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) at the inlet and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area) at the inlet, the first inlet area being greater than the second inlet area, 
wherein the core engine defines a circumferential direction (axis) (Any circumferential axis defined by the core engine), 
wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner (Functional Language, Paragraph 0021);
wherein the translating (moving) inlet assembly is additionally movable to an intermediate position (Any position between the first and second positions), wherein the intermediate position defines an intermediate inlet area (The inlet area at the intermediate position), wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area;
wherein the translating (moving) inlet assembly is movable between the first, second, and intermediate positions based on signals from a controller (Figure 2; 46)  to adjust an airflow distortion (Paragraph 0033 and 0037) in the engine airflow path.
(Paragraph 0007, The modification adds sensors to the inlet guide vanes of Olivier and controls the foils of Klees based on a distortion map via a controller).

Claim 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier in in view of Klees and Norris.
Regarding claim 9, Olivier discloses a method for a gas turbine engine (Figure 1; 1), on an aircraft (The aircraft in Paragraph 0004), the gas turbine engine comprising a compressor section (Figure 1; 7), a combustion section (Figure 1;8), and a turbine section (Figure 1; 9) in series flow, the compressor section, combustion section, and turbine section defining at least in part an engine airflow path (The airflow path of Figure 1; F through 7, 8, and 9), the gas turbine engine further comprising an inner flow path surface (Annotated Figure 1, labeled inner flowpath surface) positioned at least partially within the compressor section and defining at least in part the engine airflow path, the gas turbine engine further comprising a core casing (Figure 1; 4) at least partially enclosing the compressor section and defining a forward end (The left end of Figure 1; 4), the method comprising: 
wherein the core engine defines a circumferential direction (axis) (The circumferential axis is the circumference of where the inlet meets Figure 1; 4).
Olivier does not disclose a method for adjusting airflow distortion in a gas turbine engine
determining, by one or more control devices, an airflow distortion condition associated with the engine airflow path; and 
controlling, by the one or more control devices, a translating (moving) inlet assembly to adjust the airflow distortion condition of the gas turbine engine, wherein the core casing 
wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner about the circumferential direction (axis) of the core engine.
However, Klees teaches a method for adjusting airflow distortion in a gas turbine engine (Column 1, line 9-10), on an aircraft (The aircraft for the gas turbine aircraft engine in Column 1, line 9-10), the gas turbine engine comprising a compressor section, a combustion section, and a turbine section (A gas turbine engine by definition, See American Heritage Dictionary and Cambridge Aerospace Dictionary, has a compressor, combustor, and turbine. Column 1, line 9-10), the compressor section, combustion section, and turbine section defining at least in part an engine airflow path (The airflow path through Figure 4; 4 and the core engine), the gas turbine engine further comprising an inner flow path surface (Annotated Figure 4; labeled inner flowpath surface) defining at least in part the engine airflow path, the gas turbine engine further comprising a core casing (Figure 1; 8, 1A, 1B. A nacelle by definition is a casing of the engine. See Dictionary.com and Oxford Dictionary) at least partially enclosing the compressor section and defining a forward end (The forward end of the Figure 1; 8, where 1A, 1B are located), the method comprising: 
determining, an airflow distortion condition (Column 1, lines 18-23 and 58-61.  At least a crosswind condition is an inlet airflow distortion.  Column 3, line 69-71) associated with the engine airflow path; and 
controlling a translating (moving) inlet assembly (Figure 1; 1A and 1B) to adjust the airflow distortion condition of the gas turbine engine ((Column 1, lines 18-23 and 58-61), (The inlet is from the aft end of Figure 1A and 1B to the inner flowpath surface) to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area (The first position shown in Figure 1 and the associated area at the inlet) and a second position defining a second inlet area (The second position shown in Figure 2 and the associated area at the inlet), the first inlet area being greater than the second inlet area, 
wherein the core engine defines a circumferential direction (axis) (The circumferential axis in which the Figure 1 and 2; 1A and 1B rotate about), 
wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner about the circumferential direction (axis) of the core engine (Functional Language, the translating (moving) inlet assembly is movable in a substantially uniform manner.  Column 3, line 69-91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier to include a method for adjusting airflow distortion in a gas turbine engine by determining an airflow distortion condition associated with the engine airflow path; and controlling a translating (moving) inlet assembly to adjust the airflow distortion condition of the gas turbine engine, wherein the core casing comprises the translating (moving) inlet assembly at the forward end, the translating (moving) inlet assembly and inner flow path surface together defining an inlet to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area and a second position defining a second inlet area, the first inlet area being greater than the second inlet area, wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner about the circumferential direction (axis) of the core engine as taught by and suggested by Klees in order to provide for relatively undistorted air flow (Column 1, line 58-61.  This is the same modification as claim 1).
Olivier in view of Klees does not teach one or more control devices that determine the airflow distortion condition associated with the engine airflow path and control the translating (moving) inlet assembly.
However, Norris teaches a method for adjusting airflow distortion in a gas turbine engine (Figure 1; 10), on an aircraft (Paragraph 0003), the gas turbine engine comprising a compressor section (Figure 1; 14, 16 and the fan shown in Figure 2), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) in series flow, the compressor section, combustion section, and turbine section defining at least in part an engine airflow path (The path through the compressor, combustion, and turbine sections), the gas turbine engine further comprising an inner flow path surface (The inner flow path surface shown in Figure 1 and 2) positioned at least partially within the compressor section and defining at least in part the engine airflow path, the gas turbine engine further comprising a core casing (Figure 2; 30) at least partially enclosing the compressor section and defining a forward end (The forward end of Figure 2; 30), the method comprising: 
determining, by one or more control devices (Figure 2; 46), an airflow distortion (Paragraph 0033 and 0037) condition associated with the engine airflow path; and 
controlling, by the one or more control devices, a translating (moving) inlet assembly (Figure 2; 32) to adjust the airflow distortion condition of the gas turbine engine, wherein the core casing comprises the translating (moving) inlet assembly at the forward end, the translating (moving) inlet assembly and inner flow path surface together and inner flowpath surface together defining an inlet (The inlet defined by the inlet guide vanes and the inner flowpath surface) to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area), the first inlet area being greater than the second inlet area, 
wherein the core engine defines a circumferential direction (axis) (Any circumferential axis defined by the core engine), 
wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner (Functional Language, Paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier in view of Klees to include or more control devices that determine the airflow distortion condition associated with the engine airflow path and control the translating (moving) inlet assembly as taught by and suggested by Norris in order to actively control an inlet actuation mechanism (Paragraph 0007, The modification adds sensors to the inlet guide vanes of Olivier and controls the foils of Klees based on a distortion map via a controller).
Regarding claim 10, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly is additionally movable to an intermediate position, wherein the intermediate position defines an intermediate inlet area, wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area.
However, Klees teaches wherein the translating (moving) inlet assembly is additionally movable to an intermediate position (Functional Language, a position between the first and second position where the auxiliary flow, Figure 3, 5, exists but is less than when in the second position.  Column 3, lines 45-50) wherein the intermediate position defines an intermediate inlet area (The intermediate inlet area at the intermediate position), wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area.
(Column 1, line 58-61.  This is the same modification as claim 9).
Regarding claim 11, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly allows a first engine airflow into the engine airflow path in the first position, wherein the translating (moving) inlet assembly allows a second engine airflow into the engine airflow path in the second position, wherein the translating (moving) inlet assembly allows an intermediate engine airflow into the engine airflow path in the intermediate position, wherein the intermediate engine airflow is less than the first engine airflow and greater than the second engine airflow.
However, Klees teaches wherein the translating (moving) inlet assembly allows a first engine airflow (Figure 3; 7 when the foils are in the first position) into the engine airflow path in the first position, wherein the translating (moving) inlet assembly allows a second engine airflow (Figure 3; 7 when the foils are in the second position) into the engine airflow path in the second position, wherein the translating (moving) inlet assembly allows an intermediate engine airflow (Figure 3; 7 when the foils are in the intermediate position) into the engine airflow path in the intermediate position, wherein the intermediate engine airflow is less than the first engine airflow and greater than the second engine airflow.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the translating (moving) inlet assembly allows a first engine airflow into the engine airflow path in the first position, wherein the translating (moving) inlet assembly allows a second engine airflow into the engine airflow path in (Column 1, line 58-61.  This is the same modification as claim 9).
Regarding claim 12, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein controlling the translating (moving) inlet assembly comprises moving the translating (moving) inlet assembly between the first, second, and intermediate positions.
However, Klees teaches wherein controlling the translating (moving) inlet assembly comprises moving the translating (moving) inlet assembly between the first, second, and intermediate positions (Column 3, lines 45-50).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein controlling the translating (moving) inlet assembly comprises moving the translating (moving) inlet assembly between the first, second, and intermediate positions as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 9).
Regarding claim 13, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein controlling the translating (moving) inlet assembly to adjust the airflow distortion condition comprises controlling the translating (moving) inlet assembly to reduce the airflow distortion condition.
However, Klees teaches wherein controlling the translating (moving) inlet assembly to adjust the airflow distortion condition comprises controlling the translating (moving) inlet assembly to reduce the airflow distortion condition (Column 1, line 58-61).
(Column 1, line 58-61.  This is the same modification as claim 9).
Regarding claim 14, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier in view of Klees does not disclose wherein determining the airflow distortion condition associated with the engine airflow path comprises obtaining one or more measurements using one or more pressure sensor devices, wherein controlling the translating (moving) inlet assembly to adjust the airflow distortion comprises controlling the translating (moving) inlet assembly based at least in part on the one or more measurements obtained using the one or more pressure sensor devices.
However, Norries teaches wherein determining the airflow distortion condition associated with the engine airflow path comprises obtaining one or more measurements (Paragraph 0033) using one or more pressure sensor devices (Figure 3; 44.  Paragraph 0030), wherein controlling the translating (moving) inlet assembly to adjust the airflow distortion comprises controlling the translating (moving) inlet assembly based at least in part on the one or more measurements obtained using the one or more pressure sensor devices  (Paragraph 0033 and 0037).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier in view of Klees wherein controlling the translating (moving) inlet assembly to adjust the airflow distortion condition comprises controlling the translating (moving) inlet assembly to reduce the airflow distortion condition as (Paragraph 0007, This is the same modification as claim 10)
Regarding claim 15, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, wherein the front edge defines a second circumference in the second position, wherein the second circumference is less than the first circumference.
However, Klees teaches wherein the translating (moving) inlet assembly defines a front edge (The front edge is the aft edge of the foils.  This is considered a front edge because the foils are wholly on the front portion of the body, Figure 4; 8, so that any feature of these foils is a front feature), wherein the front edge defines a first circumference (The circumference formed by front edge in the first position) in the first position, wherein the front edge defines a second circumference (The circumference formed by front edge in the second position)in the second position, wherein the second circumference is less than the first circumference.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the translating (moving) inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, wherein the front edge defines a second circumference in the second position, wherein the second circumference is less than the first circumference as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 9).
Regarding claim 16, Olivier discloses a gas turbine engine system (Figure 1) for an aircraft (The aircraft in Paragraph 0004), comprising: 
(Figure 1; 7), a combustion section (Figure 1;8), and a turbine section (Figure 1; 9) defining at least in part an engine airflow path (The airflow path of Figure 1; F through 7, 8, and 9) for a core engine (Figure 1; G); 
an inner flowpath surface (Annotated Figure 1, labeled inner flowpath surface) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 1; 4) at least partially enclosing the compressor section and defining a forward end (The left end of Figure 1; 4), the core casing and inner flowpath surface together defining an inlet (Annotated Figure 1; labeled inlet);
wherein the core engine defines a circumferential direction (axis) (The circumferential axis is the circumference of where the inlet meets Figure 1; 4).
Olivier does not disclose the core casing comprising a translating (moving) inlet assembly at the forward end, the translating (moving) inlet assembly and inner flowpath surface together defining an inlet to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area at the inlet and a second position defining a second inlet area at the inlet, the first inlet area being greater than the second inlet area, wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner about the circumferential direction (axis) of the core engine; and 
a controller operably connected to the translating inlet assembly, the controller comprising one or more processors and one or more memory devices located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: 
determine an airflow distortion condition within the engine airflow path; and 
control the translating (moving) inlet assembly to adjust an airflow through the airflow passage to adjust the determined airflow distortion condition.
(The gas turbine engine of Column 1, line 9-10) for an aircraft (The aircraft for the gas turbine aircraft engine in Column 1, line 9-10), comprising: 
a compressor section, a combustion section, and a turbine section (A gas turbine engine by definition, See American Heritage Dictionary and Cambridge Aerospace Dictionary, has a compressor, combustor, and turbine. Column 1, line 9-10) defining at least in part an engine airflow path (The airflow path through Figure 4; 4 and the core engine) for a core engine (A gas turbine engine by definition, See American Heritage Dictionary and Cambridge Aerospace Dictionary, has a compressor, combustor, and turbine which form the core engine. Column 1, line 9-10); 
an inner flowpath surface (Annotated Figure 4; labeled inner flowpath surface) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 1; 8, 1A, 1B. A nacelle by definition is a casing of the engine. See Dictionary.com and Oxford Dictionary) at least partially enclosing the compressor section and defining a forward end (The forward end of the Figure 1; 8, where 1A, 1B are located),, the core casing comprising a translating (moving) inlet assembly (Figure 1; 1A and 1B) at the forward end, the translating (moving) inlet assembly and inner flowpath surface together defining an inlet (The inlet is from the aft end of Figure 1A and 1B to the inner flowpath surface) to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area (The first position shown in Figure 1 and the associated area at the inlet) at the inlet and a second position defining a second inlet area (The second position shown in Figure 2 and the associated area at the inlet) at the inlet, the first inlet area being greater than the second inlet area, wherein the core engine defines a circumferential direction (axis) (The circumferential axis in which the Figure 1 and 2; 1A and 1B rotate about), wherein the translating (moving) inlet assembly is movable between the first (Functional Language, the translating (moving) inlet assembly is movable in a substantially uniform manner.  Column 3, line 69-91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the core casing comprises a translating (moving) inlet assembly at the forward end, the translating (moving) inlet assembly and inner flowpath surface together defining an inlet to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area at the inlet and a second position defining a second inlet area at the inlet, the first inlet area being greater than the second inlet area, wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner about the circumferential direction (axis) of the core engine as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  The modification adds the foils of Klees to the inlet of Olivier).
Olivier in view of Klees does not teach a controller operably connected to the translating inlet assembly, the controller comprising one or more processors and one or more memory devices located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: 
determine an airflow distortion condition within the engine airflow path; and 
control the translating (moving) inlet assembly to adjust an airflow through the airflow passage to adjust the determined airflow distortion condition.
However, Norris teaches a gas turbine engine system (Figure 1) for an aircraft (Paragraph 0003), comprising: 
(Figure 1; 14, 16 and the fan shown in Figure 2), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) defining at least in part an engine airflow path (The path through the compressor, combustion, and turbine sections) for a core engine (Figure 1; 14, 16, 18, 20, 22 and the fan shown in Figure 2); 
an inner flowpath surface (The inner flow path surface shown in Figure 1 and 2) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 2; 30) at least partially enclosing the compressor section and defining a forward end (The forward end of Figure 2; 30), the core casing comprising a translating (moving) inlet assembly (Figure 2; 32) at the forward end, the translating (moving) inlet assembly and inner flowpath surface together defining an inlet (The inlet defined by the inlet guide vanes and the inner flowpath surface) to the compressor section, the translating (moving) inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) at the inlet and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area) at the inlet, the first inlet area being greater than the second inlet area, wherein the core engine defines a circumferential direction (axis) (Any circumferential axis defined by the core engine), wherein the translating (moving) inlet assembly is movable between the first position and the second position in a substantially uniform manner (Functional Language, Paragraph 0021); and 
a controller (Figure 2; 46) operably connected to the translating inlet assembly, the controller comprising one or more processors and one or more memory devices (Paragraph 0030, the controller being programmable would have a processor to analyze the data and memory to store the program) located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: 
(Paragraph 0033 and 0037) within the engine airflow path; and 
control the translating (moving) inlet assembly to adjust an airflow distortion (Paragraph 0033 and 0037) through the airflow passage to adjust the determined airflow distortion condition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier in view of Klees to include a controller operably connected to the translating inlet assembly, the controller comprising one or more processors and one or more memory devices located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: determine an airflow distortion condition within the engine airflow path; and control the translating (moving) inlet assembly to adjust an airflow through the airflow passage to adjust the determined airflow distortion condition as taught by and suggested by Norris in order to actively control an inlet actuation mechanism (Paragraph 0007, The modification adds sensors to the inlet guide vanes of Olivier and controls the foils of Klees based on a distortion map via a controller).
Regarding claim 17, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier in view of Klees does not teach wherein the core engine comprises one or more pressure sensor devices located at least partially in the engine airflow path configured to obtain measurements to determine the airflow distortion condition, wherein the translating (moving) inlet assembly is controlled by the controller based at least in part on measurements obtained by the one or more pressure sensor devices.
However, Norris teaches wherein the core engine comprises one or more pressure sensor devices (Figure 3; 44.  Paragraph 0030) located at least partially in the engine airflow path configured to obtain measurements (Paragraph 0033) to determine the airflow distortion condition, wherein the translating (moving) inlet assembly is controlled by the controller based at (Paragraph 0033 and 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier in view of Klees wherein the core engine comprises one or more pressure sensor devices located at least partially in the engine airflow path configured to obtain measurements to determine the airflow distortion condition, wherein the translating (moving) inlet assembly is controlled by the controller based at least in part on measurements obtained by the one or more pressure sensor devices as taught by and suggested by Norris in order to actively control an inlet actuation mechanism (Paragraph 0007, This is the same modification as claim 16).
Regarding claim 18, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, wherein the front edge defines a second circumference in the second position, wherein the second circumference is less than the first circumference.
However, Klees teaches wherein the translating (moving) inlet assembly defines a front edge (The front edge is the aft edge of the foils.  This is considered a front edge because the foils are wholly on the front portion of the body, Figure 4; 8, so that any feature of these foils is a front feature), wherein the front edge defines a first circumference (The circumference formed by front edge in the first position) in the first position, wherein the front edge defines a second circumference (The circumference formed by front edge in the second position) in the second position, wherein the second circumference is less than the first circumference.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the translating (moving) inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, (Column 1, line 58-61.  This is the same modification as claim 16).
Regarding claim 19, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein the translating (moving) inlet assembly is additionally movable to an intermediate position, wherein the intermediate position defines an intermediate inlet area, wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area.
However, Klees teaches wherein the translating (moving) inlet assembly is additionally movable to an intermediate position (Functional Language, any position between the first and second position.  Column 3, lines 45-50), wherein the intermediate position defines an intermediate inlet area (The intermediate inlet area at the intermediate position), wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the translating (moving) inlet assembly is additionally movable to an intermediate position, wherein the intermediate position defines an intermediate inlet area, wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 16).
Regarding claim 20, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein controlling the translating (moving) inlet assembly comprises moving the translating (moving) inlet assembly between the first position, the second position, and intermediate positions.
(Column 3, lines 45-50).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein controlling the translating (moving) inlet assembly comprises moving the translating (moving) inlet assembly between the first position, the second position, and intermediate positions as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al (Numerical Investigation on Engine Inlet Distortion Under Crosswind for a Commercial Transport) state that a crosswind is an inlet airflow distortion.
Colin et al (Numerical Simulation and Analysis of Crosswind Inlet Flows at Low Mach numbers) state that a crosswind is an inlet airflow distortion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741